Citation Nr: 9904327	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife and brother, J.N.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

FINDINGS OF FACT

1.  In a September 1994 decision, the Board denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that there had not been a diagnosis of PTSD.

2.  The evidence received since the Board's September 1994 
decision is new and is probative of the issue at hand.

3.  The veteran does not have PTSD attributable to military 
service or to any incident therein.


CONCLUSIONS OF LAW

1.   The Board's September 1994 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been received since the 
Board's September 1994 decision denying the veteran's claim 
for service connection for PTSD, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that he suffers 
from PTSD which is related to his service.  Specifically, he 
has stated that he was harassed during basic training and 
while aboard ship, that he performed dangerous duties and 
that he witnessed accidents in which other sailors were 
injured.

I.  New and Material Evidence

As an initial matter, the Board notes that in a September 
1994 decision, the Board denied a claim of entitlement to 
service connection for PTSD.  A review of that determination 
reveals that the Board found that the submitted evidence did 
not show that the veteran had a clear diagnosis of PTSD.  The 
Board's September 1994 decision is final.  38 U.S.C.A. 
§ 7104(b).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

The veteran subsequently submitted additional evidence and 
filed to reopen his claim for service connection for PTSD.  
In March 1997, the RO appears to have reopened the veteran's 
PTSD claim and denied the claim on the merits.  However, 
despite the RO's denial of this claim on the merits, the 
Board must consider whether new and material evidence has 
been submitted before considering the merits of the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, VA must 
determine whether the evidence is new and material.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Manio analysis requires VA to reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  In such a determination, VA must evaluate the merits 
of the claim in light of all the evidence, both new and old.  

The U.S. Court of Veterans Appeals (Court) has held that in 
order to reopen a claim, there must be new and material 
evidence presented or secured since the last determination 
denying the benefit sought.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the Board's 
September 1994 decision.

Evidence of record at the time of the Board's September 1994 
decision included available service records, ship's logs from 
the U.S.S. Midway, the veteran's application for 
compensation, VA outpatient treatment records dated in 1991, 
the transcript of a personal hearing held in July 1992, and 
lay statements.  The Board denied the claim in September 
1994, noting that the veteran had not submitted competent 
evidence showing a diagnosis of PTSD.

Evidence received since the Board's September 1994 decision 
includes VA outpatient records, dated between 1992 and 1996, 
and a VA examination report, dated in February 1997.  This 
medical evidence contains diagnoses of PTSD, in the 
outpatient treatment records.  Other additional evidence 
includes several written statements by the veteran.

In the March 1997 rating decision (from which the present 
appeal arises), the RO apparently determined that new and 
material evidence had been received to reopen the veteran's 
claim for PTSD.  After reviewing the record from a 
longitudinal perspective, the Board agrees and finds that new 
and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD. 

The submitted evidence includes diagnoses of PTSD which were 
not of record at the time of the Board's September 1994 
decision.  As there was no clear diagnosis of PTSD at the 
time of the Board's September 1994 decision, these diagnoses 
are not cumulative, and are "new".  The Board further finds 
that these diagnoses are probative of the issue at hand, and 
are thus "material".  The Board therefore finds that the 
additional evidence is new and material and sufficient to 
reopen the veteran's PTSD claim.  The veteran's claim for 
PTSD is therefore reopened. 

II.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
PTSD claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  The Board also finds that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran's DD Form 214 indicates that his awards include 
the Vietnam Service Medal.  His military occupation specialty 
was the equivalent of radio operator.  The veteran's DD 214 
does not show that he received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Combat Action Ribbon, Purple Heart, or 
similar citation.  See 38 C.F.R. § 3.304(f). 

The veteran's service medical records include entrance and 
separation examination reports, dated in February 1969 and 
August 1971, respectively, which show that his psychiatric 
condition was clinically evaluated as normal.  The remainder 
of the service medical records are negative for complaints, 
treatment or diagnosis involving a psychiatric disorder.

VA outpatient records, dated between 1992 and 1997, include a 
May 1994 report in which the assessments included PTSD.  A 
March 1996 progress note contains an Axis I diagnosis of 
PTSD.  The March 1996 progress note was recorded "per Dr. 
G___", with no clinical findings reported.

A VA PTSD examination report, dated in February 1997, 
contains an Axis I diagnosis of major depression, recurrent, 
in partial remission, and alcohol dependence, in remission 
ten years.  The examiner specifically stated that the 
criteria for PTSD had not been met, and the veteran did not 
report traumatic events which would qualify for a diagnosis 
of PTSD.

A review of the transcript of the veteran's hearing, held in 
July 1992, shows that he asserts that he suffered various 
types of harassment during his service, to include having his 
ears scrubbed, being sprayed with a hose, and being made to 
stand while holding his rifle out in front of him.  He also 
reported witnessing several accidents aboard ship, and that 
he had to perform duties around flammable liquids and 
explosives.  His wife, brother, and a friend essentially 
testified that the veteran was very withdrawn after his 
service.  The veteran's wife testified that he was very angry 
and had nightmares.

Despite the diagnoses of PTSD in the outpatient records, 
which are sufficient to well ground the claim, the Board 
finds that the preponderance of the evidence shows that the 
veteran does not have PTSD. At the most recent VA PTSD 
examination, the examiner found that the veteran does not 
have PTSD.  The examination report included an account of the 
veteran's life history and subjective complaints, and 
provided objective clinical findings.  The report shows that 
the veteran was diagnosed with major depression, recurrent, 
in partial remission, and that the examiner specifically 
ruled out a diagnosis of PTSD.  In contrast, although the VA 
outpatient reports include two diagnoses of PTSD, the 
probative weight of these diagnoses is weakened by the fact 
that the examiners made no mention of any stressors 
whatsoever. In addition, the diagnoses, which were made at 
least 22 years after separation from service, did not contain 
any clinical findings or rationale to support the diagnosis.  
The Board notes that the May 1994 diagnosis appears in a 
treatment record which indicates that it was prepared by a 
physician's assistant, a health care professional with less 
expertise than the physician who performed the February 1997 
VA PTSD examination. The March 1996 note merely indicated 
that a diagnosis of PTSD had been made "per" a physician, 
with no clinical findings or rationale.  Significantly, 
neither the physician's assistant in May 1994, nor the 
physician in March 1996, reported a link between current 
symptomatology and any claimed stressful event during active 
service.  One of the requirements of 38 C.F.R. § 3.304(f) has 
therefore not been fulfilled.  The Board finds that the 
probative value of the May 1994 and March 1996 PTSD diagnoses 
is outweighed by the February 1997 VA examination report, 
which shows that the veteran does not have PTSD.

In reaching this decision, the Board has considered the 
veteran's testimony and written statements, and the lay 
testimony and written statements submitted by the veteran in 
support of his claim.  In general, the lay statements 
indicate that the veteran was drinking excessively and had 
anger and depression after service.  While the lay statements 
of observed fact and symptomatology are noted and have been 
given full consideration, these statements--as lay opinions--
are not competent evidence of a diagnosis of PTSD or of a 
link between current symptomatology and a stressor during 
active service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD. The veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for service connection have not been met. Service 
connection for PTSD is thus not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f).

The Board considered the doctrine of benefit of the doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


- 8 -


